                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                          )
CRISTIAN AGUASVIVAS,                      )
    Plaintiff,                            )
                                          )
      v.                                  )
                                          )
MIKE POMPEO, Secretary of State,          )
WILLIAM BARR, Attorney General,           )         C.A. No. 19·123-JJM·PAS
JOHN GIBBONS, U.S. Marshal for the        )
District of Massachusetts, WING           )
CHAU, U.S. Marshal for the District of    )
Rhode Island, and DANIEL MARTIN,          )
¥Varden, Wyatt Detention Facility,        )
      Defendants.                         )
_________________________ )
                          MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., United States District Judge.

      Petitioner Cristian Aguasvivas filed a Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2241 and a complaint for declaratory and injunctive relief, claiming

that he faces the prospect of being extradited for a crime he did not commit to a

country where he will be tortured. The Court grants Mr. Aguasvivas' Petition for a

Writ of Habeas Corpus, dismisses the Extradition Complaint for failure to comply

with the relevant Treaty 1; finds that Mr. Aguasvivas' extradition would violate the

United Nations Convention Against Torture and Other Cruel, Inhumane or

Degrading Treatment or Punishment, Dec. 10, 1984, 1465 U.N.T.S. 85 ("CAT"), given




      1  Dominican Republic-American Treaty, DR·U.S., art. 7 § S(c), Jan. 12, 2015,
T.I.A.S. No. 06·1215 ("Treaty").
the final Board of Immigration Appeals ruling; and orders Mr. Aguasvivas released

from custody.

I.    FACTS

      On December 6, 2013, Mr. Aguasvivas, a cabinet-maker apprentice and father

of two, was waiting outside his boss' house to travel with him to a job, when agents

of the Dominican Republic's National Directorate for Drug Control (DNCD) dressed

in civilian clothing2 and in an unmarked vehicle tried to arrest him for suspected drug

dealing in the Dominican Republic.

      Chaos erupted because Mr. Aguasvivas and his family and friends witnessing

the event believed he was being kidnapped. The police cuffed Mr. Aguasvivas' hands

in front of his body and forced him into the front passenger's seat of their unmarked

vehicle. While two officers were physically pushing Mr. Aguasvivas into the vehicle,

shots were fired. DNCD Agent Lorenzo Ubri Montero 3 died from his wounds, and

Captain Felipe de Jesus Jimenez Garcia and Agent Jose Marino Hernandez

Rodriguez4 sustained non-fatal injuries in tho commotion. Mr. Aguasvivas and his

brother Francis Aguasvivas, who witnessed the event, fled from the scene. 5



      2  According to Mr. Aguasvivas, police officers with the DNCD usually wear
black vests marked with "DNCD." ECF No. 9-2 at 8.
       3 Agent Ubri was the brother of a high-ranking military general in the

Dominican Republic. ECF No. 1 at 5.
       4 The Complaint seeking extradition listed this agent as Agent Hernandez,
though all other documents refer to him as Henriquez. In re Aguasvivas, Misc. No.
17-MJ-4218-DHH (D. Mass. Sept. 13, 2017), ECF No. 2 at 2.
       5 The available information about the shooting comes from the testimony of

witnesses in the immigration proceedings, a YouTube video capturing the incident
(available at https://www.youtube.com/watch?v=sl8I710FDyo) (last visited Sept. 16,
2019), and the documents submitted by the Dominican Republic in support of its

                                          2
       Documents written after the incident grve conflicting evidence of the

perpetrator of the killing.      The autopsy of Agent Ubri conducted hours after the

shooting states that "[Agent Ubri] was seriously injured when he and other agents

of the [DNCD] were performing an anti·drug operation ... [and] tried to arrest and

introduce into a vehicle to a presumed drug dealer, but they were injured by someone

else, who tried to stop the arrest." ECF No. 9·4 at 71. It also states that the decedent

was killed by "distant" wounding.             Id       But the arrest warrant issued by the

Dominican police the day of the shooting, states "at the moment when the agents of

the [DNCD] were making an anti·drug operation and were preparing to arrest

Estarling AguasvivasG ... [he] disarmed and fired three shots to the [decedent]." I d. at

64. An affidavit by the Dominican prosecutor, written three years later, alleges that

Mr. Aguasvivas "in a surprising way, attacked to the agent the [decedent], to whom

disarmed and killed, opening fire on all the agents of the [DNCD] that were present."

Id. at 58. In a supplemental affidavit dated four months later, the prosecutor asserts

that the two "smviving victims of the shootout attack on the anti-narcotics patrol

carried   out   by    [Mr.    Aguasvivas]"         are   "eyewitnesses    because   they    saw

[JVI!'. Aguasvivas] disarm, shoot, and kill the [decedent]." I d. at 84.

      Following      the     shooting,   to    extract      information   from   them      about

Mr. Aguasvivas' location, the DNCD tortured members of Mr. Aguasvivas' family,




extradition request, including an arrest warrant, two affidavits by a Dominican
prosecutor, the autopsy of the decedent, and medical certificates of the injured
officers.
       6 Mr. Aguasvivas' middle name is "Starling."



                                                   3
according to four family members.7 See ECF No. 9·2 at 16·18 (summarizing the

torture victims' testimony). The victims consistently testified about "having   Dblack
bags placed over their heads and onions placed in their mouths," and that "the black

bag/onion tactic, [was] intended to simulate/cause suffocation." ECF No. 9-5 at 2.

      The Dominican police shot and killed Mr. Aguasvivas' brother, Francis

Aguasvivas, soon after the brothers went their separate ways.             Mr. Francis

Aguasvivas' autopsy shows that he was killed "by contact of a firearm projectile" to

the chest and lists his manner of death as homicide caused by wound to the heart.

ECF No. 9-7 at 5, 6. The police maintain that they killed him in a shootout.

      Mr. Aguasvivas fled the country and came to the United States upon hearing

the news of his family's torture and his brother's death.

II.   PROCEDURAL HISTORY

      Immigration PJVceedings

      Upon arrival in the United States, Mr. Aguasvivas sought asylum, withholding

of removal, and protection under the CAT in immigration court. The Immigration

Judge held nine hearings and considered the testimony of ten witnesses. See ECF

No. 9-2 at 14-15 (listing witnesses).     Mr. Aguasvivas testified and called eight

witnesses: Joseline Ballez, Angel Pimenthal, Keila Aguasvivas, and Sandra

Aguasvivas testified to being tortured; Yolanda Diaz testified as a percipient witness;

and three individuals testified as character witnesses. The Government called one



     7 They testified during Mr. Aguasvivas' immigration hearing proceedings. The
Immigration Judge found all the victims credible, except for Sandra Aguasvivas.
ECF No. 9-2 at 24.

                                          4
witness, a DEA agent working in the Dominican Republic.               See id. at 13-14

(summarizing the DEA agent's testimony). Mr. Aguasvivas also presented reports

and articles documenting human rights violations by the Dominican police. See id

at 2-3, 5. The Government submitted documents in support of its allegation that

Mr. Aguasvivas committed the shooting, including the Dominican arrest warrant,

police reports, an Interpol notice for Mr. Aguasvivas, and news articles about

Mr. Aguasvivas' involvement in the shooting. See id. at 4·5.

      The Immigration Judge found that Mr. Aguasvivas was not eligible for asylum

or withholding of removal because he did not establish persecution because of his

race, religion, nationality, membership in a particular social group, or political

opinion. Seeid. at 29. The Immigration Judge also found there were "serious reasons

for believing" that Mr. Aguasvivas had committed the murder, a serious nonpolitical

crime. See id. at 26, 29. The Immigration Judge also denied Mr. Aguasvivas the CAT

relief. See id. at 30-31. Mr. Aguasvivas appealed.

      The Board of Immigration Appeals ("BIA") reversed the decision on the CAT

relief, concluding that Mr. Aguasvivas "met his burden of demonstrating on this

record that it is more likely than not that he will be tortured at the instigation of or

with the consent or acquiescence of public officiaHsl in the Dominican Republic." ECF

No. 9·5 at 2. Significantly, the BIA held that

      The record contains evidence of human rights conditions in the
      Dominican Republic, including evidence revealing that despite efforts to
      curb abuses, there have been persistent reports of arbitrary arrests,
      extrajudicial killings, impunity, and corruption involving police and
      security forces, and that "the police were involved in incidents that
      resulted in maiming or severe injury to unarmed civilians." Indeed,



                                           5
       "[allthough the law prohibits torture, beatings, and physical abuse of
       detainee and prisoners, there were instances in which members of the
       security forces, primarily police, reportedly carried out such practices."

Id. (internal citations omitted). The BIA granted Mr. Aguasvivas withholding of

removal. ECF No. 9·8. This represented the final order on the CAT. Mr. Aguasvivas

was released from custody and the United States Government was barred from

removing him from this country because of the likelihood that he would be tortured.

       Extradition Pmceedings

      About one year after the BIA granted Mr. Aguasvivas withholding of removal

under the CAT, the United States Government filed an Extradition Complaint in the

United States District Court for the District of Massachusetts. In re Aguasvivas,

Misc. No. 17·MJ·4218· DHH (D. Mass. Sept. 13, 2017). The request sought extradition

on conspiracy, homicide, illegal possession of firearm, and robbery charges stemming

from his arrest in the Dominican Republic. ECF No. 9·4 at 56. The United States

Marshal Service detained Mr. Aguasvivas and he has been in federal custody at the

Wyatt Detention Facility in Central Falls, Rhode Island for the last two years.

Mr. Aguasvivas moved to dismiss the Extradition Complaint. The Magistrate Judge

held a hearing on the motion to dismiss and an evidentiary hearing on the extradition

request.

      The Magistrate Judge found that the Treaty between the United States and

the Dominican Republic was in full force and effect, and that the Treaty covered the

crimes for which the Dominican Republic requested surrender. ECF No. 9·12 at 12·

16. He also found that there was enough evidence to support a probable cause finding




                                          6
on the charges of robbery, illegal possesswn of firearms, and murder, denying

certification on the consp1racy charges.       Id. at 17·31.   He later issued an Order

denying the motion to dismiss, issued a Certificate of Extraditability, and an Order

of Commitment. I d. at 2, 38·39. The Magistrate Judge did not have the issue of the

CAT before him. The matter now comes here by a Petition for Writ of Habeas Corpus,

in essence appealing the Magistrate Judge's order. 8

III.   DISCUSSION

       Mr. Aguasvivas sets forth two arguments in seeking review of the Magistrate

Judge's certificate of extradition.   First, he challenges his extradition under the

Treaty between the two countries by both claiming that there was no probable cause

established that he committed the crimes, and that the Dominican Republic

government did not meet the documentary requirements of the Treaty. Second, he

argues that extradition is unlawful under the CAT because he will be tortured in the

Dominican Republic if the United States returns him there. While the Court agrees

with some of Mr. Aguasvivas' arguments and disagrees with others, ultimately it

finds that Mr. Aguasvivas is not extraditable under either the Treaty or the CAT.




       s The extradition proceedings were held in the District of Massachusetts, but
Mr. Aguasvivas is being held in custody at the Wyatt Detention Facility in Rhode
Island. The Government is not contesting that venue is proper in the District of
Rhode Island. Zhen]j Ye Gon v. Holde1; 992 F. Supp. 2d 637, 643 (W.D. Va. 2014),
aff'd sub nom. ZhenH Ye Gon v. Holt, 77 4 F.3d 207 (4th Cir. 2014) (venue is proper in
the district of custody).

                                           7
       A.      TREATY DETERMINATION

               1.      Probable Cause Finding

                       a.    Standard of Review

       An extradition request must establish probable cause that the accused

committed the offense or offenses for which extradition is sought. 18 U.S. C. § 3184;

see Treaty. The First Circuit has held that on habeas corpus review of a Certificate

ofExtraditability, the court need only examine the Magistrate Judge's determination

of probable cause to see if there is "any evidence" to support it. United States v. Kin-

Hong; 110 F.3d 103, 116 (1st Cir. 1997) (citing Fe111andez v. Phillips, 268 U.S. 311,

312 (1925)).        Previously, the Circuit interpreted the concept of "any evidence"

liberally and historically conducted a deferential review of a magistrate judge's

findings. See Koskotas v. Roche, 931 F.2d 169, 176 (1st Cir. 1991); Inre Extradition

ofManzi, 888 F.2d 204, 205 (1st Cir. 1989); Brauch v. Raiche, 618 F.2d 843, 854 (1st

Cir. 1980); Greci v. Birknes, 527 F.2d 956, 958 (1st Cir. 1976).

      But in Kin-Hong, the First Circuit acknowledged that other appellate courts

have engaged in a more rigorous review of the evidence presented before a magistrate

judge, that "it is arguable that the 'any evidence' standard is an anachronism, and

that this court should engage in a more searching review ofthe magistrate's probable

cause findings." K1irHong; 110 F.3d at 117. Despite this reflection, the court failed

to adopt explicitly a more searching review because the government had met its

burden in that case through whatever prism the court reviewed the record. I d. Thus,




                                            8
the Court need only examine the Magistrate Judge's determination of probable cause

to see if there is "any evidence" to support it.

                    b.     Any Competent Evidence

      In support of probable cause, the Government, on behalf of the Dominican

Republic, offered: (1) the affidavit of Dominican Prosecutor Feliz Sanchez Arias,

which attached the arrest warrant; the autopsy report for Agent Ubri; medical

certificates for the two other drug agents who were shot; and two photographs of the

person sought; (2) the supplemental affidavit of Prosecutor Sanchez; (3) the

declaration and the supplement of State Department legal counsel Tom Heinemann;

and (4) the second additional affidavit of Prosecutor Sanchez.

      Contesting probable cause, Mr. Aguasvivas submitted: (1) a YouTube video of

the shooting; (2) his concession that he is the person in the video wearing a blue shirt;

(3) a Spanish transcription and English translation of statements heard on the video;

(4) the affidavit of Prosecutor Sanchez in support of extraditing Mr. Aguasvivas'

uncle, Ramon Emilio Aguasvivas; (5) transcriptions and translations of pertinent

articles of the Dominican Criminal Procedure Code; (6) an affidavit of attorney Ambar

M. Maceo, about the elements necessary to charge the crime of conspiracy under the

Dominican Criminal Code; and (7) a decision from the Supreme Court of Justice of

the Dominican Republic on the elements of conspiracy.

      The Magistrate Judge's probable cause determination was based in part on

Prosecutor Sanchez's affidavit recounting the incident and citing two eyewitnesses to




                                            9
the shooting.n   ECF No. 9-12 at 20 ("In a nutshell, the prosecutor assigned to

investigate this matter has sworn in an affidavit that two police officers who were

present-and who were themselves wounded during the crime-saw Mr. Aguasvivas

shoot Agent Ubri, and that Agent Ubri died of the gunshot wounds Mr. Aguasvivas

inflicted. While a more detailed affidavit certainly could have been presented, more

is not necessary to establish probable cause."). The Magistrate Judge also found that

the autopsy report and the video evidence supported a probable cause finding. I d. at

20-21. He held that three bullets fired at short range to the area of the heart, as

documented in the autopsy report, are enough to establish probable cause that

Mr. Aguasvivas shot Agent Ubri with the intent to kill him. Id. at 20. He also held

that the video supports a probable cause finding because it shows that the arrest

occurred in good light with the agents within feet of Mr. Aguasvivas when the shots

were fired, and thus they were well positioned to see the shooting and identify the

shooter. Id. at 21.

      Through the generous and deferential prism of "any evidence warranting the

finding that there was reasonable ground to believe the accused guilty," the Court

finds that the Magistrate Judge's probable cause determination was supported by




      9 Mr. Aguasvivas argues that the statements of the two eyewitnesses are not
"competent evidence" because the source of the statements is unknown. But
"competent evidence" is defined as "that which is properly admissible at the
extradition hearing." Castro Bobacblla v. Reno, 826 F. Supp. 1428, 1433 (S.D. Fla.
1993). The First Circuit has held that evidence supporting extraditability "may
consist of hearsay, even entirely of hearsay." Kin-Hong; 110 F.3d at 120.


                                         10
evidence (the affidavit, the video, the autopsy physical findings) and so this Court

must uphold that decision. 10 Fenwndez, 268 U.S. at 312.

             2.     Treaty Compliance

       Article 7 § 3 of the Treaty states that "a request for extradition of a person

sought for prosecution shall   0 be supported by," in tel' alia:
       (a) a copy of the warrant or order of arrest or detention issued by a judge
           or other competent authority;
       (b) a copy of the document setting forth the charges against the person
           sought; and
       (c) such information as would provide a reasonable basis to believe that
           the person sought committed the offense or offenses for which
           extradition is requested.
lVIr. Aguasvivas argues that in addition to the warrant, the Treaty requires a formal

charging document lodged in the court system be presented. He stresses that the

warrant alone cannot satisfy the second requirement of section 3. The Court agrees

with Mr. Aguasvivas.

                    a.     Document Setting Forth the Charges


      10  A more searching review of the evidence, however, raises questions about
the source and sufficiency of the eyewitness statements in the prosecutor's affidavit
and the finding of probable cause. First, about the eyewitness statements in the
prosecutor's affidavit, there is nothing in the record sourcing the statements from the
officers identifying Mr. Aguasvivas as the shooter-the identification is assumed
from a single sentence in the final paragraph of the prosecutor's supplemental
affidavit. ECF No. 9-4 at 83-84. Additionally, the context in which the paragraph
appears suggests that the police included that sentence to bolster the reasons why
the officers were qualified to identifY a photograph of Mr. Aguasvivas, rather than to
serve as a statement by eyewitnesses. Id. Second, the medical examiner, who wrote
the autopsy report only hours after the shooting, concluded that someone else, not
Mr. Aguasvivas, committed the shooting. Id. at 71. Third, by the Govemment's own
account, Mr. Aguasvivas was handcuffed throughout the event and during the time
the shots were fired. I d. at 58. This Court's review of the video supports a finding
that Mr. Aguasvivas was not the shooter. But this Court does not believe it has the
legal mandate to do a more rigorous review.

                                            11
       The Treaty's requirement that the Dominican Republic government must

include "the document setting forth the charges against the person," refers to a formal

charging document. The Government has not set forth any evidence to show that the

Dominican Republic government has formally charged Mr. Aguasvivas because there

was no charging document. But the Government argues that formal charges are not

required, and as the Magistrate Judge agreed, the arrest warrant itself satisfies the

Treaty's requirement under both sections (a) and (b) cited above.

      This Court rejects the Government's interpretation of Article 7 § 3.11 The plain

language of the Treaty supports the requirement that the requesting country must

produce a formal charging document in addition to the warrant to support

extradition. 12 The use of the qualifier "the" instead of"a" in front of"document setting

forth the charges" in § 3(b) signifies that there must be a specific charging document

presented. Additionally, the canon against surplusage supports this interpretation

of§ 3(b). If section (b) is to have any meaning, it must impose a requirement beyond

what is required by subsection (a). In other words, if a warrant, required by § 3(a),

satisfied both the warrant requirement and the charging document requirement,

§ 3(b) would be stripped of any meaning.

      While the Magistrate Judge agreed with the Government's contention that the

single Dominican arrest warrant could satisfy both requirements, the Court finds the



       11 Because this is a question oflaw, this Court reviews this issue de novo. Bath
Iron W01-ks Corp. v. US. Dept. ofLabor, 336 F.3d51, 55 (1st Cir. 2003).
       12 The Court also notes the use of the conjunction "and" in between sections (b)
and (c).


                                           12
basis for Magistrate Judge's reasonmg flawed.            In finding Mr. Aguasvivas

extraditable, the Magistrate Judge relied on cases involving extradition treaties with

other countries that did not contain the added requirement of a charging document.

See In re Assarsson, 635 F.2d 1237, 1243 (7th Cir. 1980) (U.S.·Switzerland treaty

required "a duly certified or authenticated copy of the warrant of arrest or other order

of detention"); Emami v: U.S Dist. Ct. for N Dist. of Cal., 834 F.2d 1444, 1448 n. 3

(9th Cir. 1987) (U.S. ·Germany treaty required "[a] warrant of arrest issued by a judge

of a Requesting State and such evidence as ... would justifY his arrest and committal

for trial"); In re Extradition ofSamllano, 142 F. Supp. 3d 1182, 1186 n.2 (U.S. ·Mexico

treaty required a "certified copy of the warrant of arrest isstwd by a judge or other

judicial officer"). Indeed, the courts in Assarsson and Emami noted that the inclusion

of the charging document in the list of required documents would have resulted in a

different outcome. See Assarsson, 635 F.3d at 1243 ("If the parties had wished to

include the additional requirement that a formal document called a charge be

produced, they could have so provided."); Emann: 834 F.2d at 1448.

      Here, the Treaty clearly requires that the requesting country produce and

include a copy of the warrant and"the document setting forth the charges against the

person." Because the Government's request for extradition was not supported by both

a warrant and charging document, the Court finds that the Treaty does not allow for

the extradition of Mr. Aguasvivas.     But even if the Government fulfilled all the

requirements of the Treaty, the extradition of Mr. Aguasvivas would still be

prohibited.




                                          13
        B.   EXTRADITION AND TORTURE DETERMINATION

        Mr. Aguasvivas' second point in support of his argument that he is not

extraditable is that the United States Government cannot lawfully extradite him

because it is more likely than not that the Dominican Republic government will

torture him if he returns to the Dominican Republic.      The BIA has already found

that Mr. Aguasvivas is more likely than not to be tortured, so Mr. Aguasvivas argues

that extradition is barred by the CAT, the Foreign Affairs Reform and Restructuring

Act ("FARRA"), and the implementing regulations. The relevant guiding laws state:

        •    Convention Against T01·ture:      Article 3 of the CAT states that "[n]o

State Party shall expel, return ("refouler") or extradite a person to another state

where there are substantial grounds for believing that he would be in danger of being

subjected to torture." CAT Art. 3, § 1.

        •    Foreign Affairs Refonn and Rest1·ucturing Act: Congress implemented

the United States' obligations under the CAT through the FARRA in 1998. It states

that:

             It shall be the policy of the United States not to expel,
             extradite, or otherwise effect the involuntary return of any
             person to a country in which there are substantial grounds
             for believing the person would be in danger of being
             subjected to torture ....

FARRA, Pub. L. No. 105·227, Div. G, § 2242(a), 112 Stat. 2681·822 (1998) (codified as

Note to 8 U.S.C. § 1231).

        •    Department of State Regulations: The Department of State's ("DOS")

implementing regulations state: "Article 3 of the Convention imposes on the parties




                                          14
certain obligations with respect to extradition" and quotes the nmrrefoulement

language of Article 3. See 22 C.F.R. § 95.2(a).13 The "substantial grounds" language

has been interpreted to mean that torture is "more likely than not."          22 C.F.R.

§ 95.1(c). The regulations also contemplate an internal procedure for determining

compliance:

              In order to implement the obligation assumed by the
              United States pursuant to Article 3 of the Convention, the
              Department considers the question of whether a person
              facing extradition from the U.S. "is more likely than not" to
              be tortured in the State requesting extradition when
              appropriate in making this determination.

22 C.F.R. § 95.2(b).

      •       Department ofJustice Regulations: Under the Department of Justice's

("DOJ") implementing regulations on the CAT, 14 an individual cannot be returned to

a country if "it is more likely than not that he or she would be tortured." 8 C.F.R.

§ 1208.16(c)(2)·(4). There are two types of protection under the CAT: withholding of

removal and deferral of removal. See 8 C.F.R. § 1208.16(c); 8 C.F.R. § 1208.17.

      CAT prohibits a signatory country from returning an individual to a country

where they would be tortured.        Given CAT and its implementing statute and

regulations, it is without question that it is United States' policy that it will not

extradite a person after a determination is made that he or she is more likely than

not to be tortured in that other country. The Government levels arguments against



       13 The full text of the DOS' implementing regulations appear at 22 C.F.R.
§§ 95.1·95.4.
       14 See Regulations Concerning the Convention Against Torture, 64 Fed. Reg.
8478 (Feb. 19, 1999).


                                          15
the applicability of those legal authorities and precedent. Mr. Aguasvivas argues that

res judicata precludes the DOS from revisiting the Executive Branch determination

on torture. The Court will deal with each of these arguments in turn.

             1.     Ripeness

      In arguing against application of the CAT, the Government first presses that

the claims are not ripe for review because the Secretary of State has not yet decided

whether to extradite Mr. Aguasvivas. The Government cites several cases where

courts have held that the CAT torture claims are not ripe where the Secretary of State

has not yet decided whether to surrender the petitioner. See Meza v. U.S   At~v.   Gen.,

693 F.3d1350, 1357 (11th Cir. 2012); Hoxha v. Lev1; 465 F.3d554, 565 (3d Cir. 2006);

Jvfasopust v. Fitzgerald, No. 2:09-cv-1495-ARH, 2010 WL 324378, at *4 (Vi'.D. Pa. Jan.

21, 2010); Perez v. Mims, Case No. 1:16-cv-00447-DAD-SKO, 2016 WL 3254036, at

*2-3 (E.D. Cal. Juno 14, 2016).

      But these cases did not involve a finding on the torture issue. Here, the BIA

has already found that the Dominican Republic government is likely to torture

Mr. Aguasvivas if the United States returns him.        Indeed, the cited authority

recognized that a prior finding on the likelihood of torture affects ripeness.      See

Hoxha, 465 F.3d at 565 (noting that petitioner's argument that he would be tortured

was not ripe under the Administrative Procedures Act because theJ'e was no prior

fi'nding on the tol'ture issue); see also Meza, 693 F.3d at 1357 (finding that the CAT

claim is unripe before the Secretary's consideration in the fi'rst instance of

humanitarian issues before Secretary's consideration). Because there has been a




                                         16
final and conclusive finding of likelihood of torture, the issues in this habeas corpus

case are ripe for this Court's review.

              2.     Jurisdiction

       Next, the Court considers the Government's argument that it is barred from

hearing the claims Mr. Aguasvivas raises under the statutes and regulations. The

Government argues that the Court has no jurisdiction (1) because the doctrine of non·

inquiry precludes consideration of torture claims; (2) under the CAT and FARRA;

and/or (3) under the REAL ID Act. The Government also argues that limiting habeas

corpus review here does not implicate the Suspension of Habeas Corpus Clause

because the Secretary of State's surrender decision is outside the scope of habeas

review.   The Court rejects the Government's arguments and finds that there is

jurisdiction to review the claims. The Court will begin with the Suspension Clause

argument.

                     a. Suspension of Habeas Corpus Clause

      The United States Constitution provides that "[t]he Privilege of the Writ of

Habeas Corpus shall not be suspended, unless when in Cases of Rebellion or Invasion

the public Safety may require it." U.S. Canst. art. I, § 9, cl. 2. "At its historical core,

the writ of habeas corpus has served as a means of reviewing the legality of Executive

detention, and it is in that context that its protections have been strongest." 1NS. v.

St. (?vr, 533 U.S. 289, 301 (2001).

      The Government argues that the Suspension Clause does not apply in this

context because historically and practically, the role of a habeas court has not been




                                            17
extended to issues about the treatment a fugitive would receive in a foreign state, but

the caselaw says otherwise.        The Supreme Court has held that "at the absolute

minimum, the Suspension Clause protects the writ 'as it existed in 1789."'                 Id.

(citation omitted). The First Circuit has looked at whether a CAT claim fell within

the historical ambit of habeas and found that it did. See Saint Fol't, 329 F.3cl at 201

("American courts have exercised habeas review over claims of aliens based on treaty

obligations since the earliest clays of the republic."). It specifically recognized that

review of extradition was historically among the functions of habeas, noting that "for

centuries" "'federal courts employed the writ of habeas corpus to inquire into [,] [inter

alia,] ... , extradition of aliens accused of crime .... "' I d. at 197 (quoting G.L. Neuman,

Jun'sdiction and the Rule of Law after the 19.96 Immigration Act, 113 Harv. L. Rev.

1963, 1966 (2000)). Thus, because the Suspension Clause of the Constitution has

been interpreted to guarantee this Court's habeas jurisdiction, any attempt to remove

such jurisdiction over Mr. Aguasvivas' CAT claim would violate the Suspension

Clause. See Saint Fol't, 329 F.3cl at 200·02.'5




       15 The Government argues that Mr. Aguasvivas' claims fall outside the
Suspension Clause because the Secretary of State's decision to extradite involves an
exercise of discretion, but the Court notes that Mr. Aguasvivas is arguing that his
extradition is pTOhibited and so the Secretary has no discretion to extradite him.
Plaster v. United States, 720 F.2cl 340, 349 (4th Cir. 1983); see also ll£ironescu v.
Costner, 480 F.3cl 664, 670 (4th Cir. 2007) ("although the Executive has unlimited
discretion to J•efizseto extradite a fugitive, it lacks the discretion to extradite a fugitive
when extradition would" be unlawful).


                                             18
                     b. Doctrine ofNon·Inquiry

       The Government next argues the doctrine of non·inquiry deprives this Court

of jurisdiction here. First, the rule of non-inquiry is not a jurisdictional rule. This

doctrine counsels that extradition courts should refrain from evaluating petitioner

claims that they will face mistreatment in a Requesting State in deference to the

Executive Branch on such matters. While the First Circuit has held that non·inquiry

encourages deference to the Executive Branch, it is not an absolute restraint on the

courts. See J(jwHong, 110 F.3d at 112 ("[n]one of these principles, including nmr

inquiry, may be regarded as an absolute."). A few courts that have applied non·

inquiry have held that the rule implicates the scope of habeas review and does not

affect federal habeas jzm'sdiction See Munaf v. Geren, 553 U.S. 674, 700 (2008)

(holding that the political branches should address the torture claims raised by

habeas petitioners seeking to avoid transfer to a foreign country); see also Trinidad y

Garcia v. Thomas, 683 F.3d 952, 956 (9th Cir. 2012) ("the rule [of non·inquiry]

implicates only the scope of habeas review; it does not affect federal habeas

jun'sdiction.") (emphasis in original); Escobedo v. United States, 623 F.2d1098, 1107

(5th Cir. 1980) (holding that the degree of risk to petitioner's life from extradition is

an issue that falls within the purview of the Executive Branch). Thus, the rule of

non-inquiry is applied when the petitioner questions the wisdom of the Secretary of

State's decision to extradite, but it does not fit here, where Mr. Aguasvivas questions

the legality of the extradition.




                                           19
      Additionally, and notably, the Executive Branch has already found that torture

is probable. The Government argues that the doctrine of noll' inquiry is important so

as to not "undermine the Government's ability to speak with one voice in this area,"

111unaf, 553 U.S. at 702, but here, the Executive Branch has already spoken-the BIA

found that. it is more likely than not that. the Dominican Republic government will

torture Mr. Aguasvivas.    Indeed, the Supreme Court in lVIunaf determined that

habeas was not. appropriate in a case in which the petitioners were in a foreign

country, not seeking release from U.S. custody, and who had not. raised a bona fide

CAT/FARRA claim, IG but distinguished that situation from "a more extreme case"

where "the Executive has detennined that a detainee is likely to be tortured but

decides to transfer him anyway." Id. (emphasis added).        This is precisely that

extreme case.

                   c. The CAT and FARRA

      FARRA contains a jurisdiction·limiting provision:

      [N]o court shall have jurisdiction to review the regulations adopted to
      implement this section, and nothing in this section shall be construed as
      providing any court jurisdiction to consider or review claims raised
      under the Convention or this section, ... except as part of the review of
      a final order of removal pursuant to section 242 of the Immigration and
      Nationality Act (8 U.S.C. [§ ]1252).

FARRA § 2242(d). The Government argues that this language restricts a court's CAT

review of a final order of removal in an immigration case, effectively repealing a

court's habeas jurisdiction. But to repeal habeas jurisdiction, the Supreme Court has



      16 Mr. Aguasvivas is not in a foreign country, is seeking release from United
States custody, and has raised a bona fide CAT/FARRA claim.

                                         20
recognized a "strong presumption in favor of judicial review of administrative action

and [a] long standing rule requiring a clear statement of congressional intent to

repeal habeas jurisdiction." St. Cyr, 533 U.S. at 298. When statutory language

signals an intent to strip jurisdiction, courts must consider whether "an alternative

interpretation of the statute is 'fairly possible."' Id. at 299·300 (quoting Crowell v.

Benson, 285 U.S. 22, 62 (1932)). The United States Supreme Court in St. Cyrfound

that language much like FARRA§ 2242(d) had no clear, unambiguous, and express

statement of congressional intent to preclude judicial consideration on habeas, and

so did not remove habeas jurisdiction. Id. at 314.

       Following St. Cyr, the First Circuit held that FARRA§ 2242(d) does not remove

habeas jurisdiction over the CAT claims. Saint Fort v. Ashcroft, 329 F. 3d 191, 201

(1st Cir. 2003). In that case, Mr. Saint Fort sought to challenge the BIA's denial of

the CAT relief and his only recourse was habeas as he was statutorily ineligible for a

review of a final order of removal. I d. at 193. The Government argued that FARRA

§ 2242(d) precluded habeas jurisdiction, but the First Circuit disagreed, holding that

§ 2242(d) "is a consolidation of statutory jurisdiction, not a repeal of habeas

jurisdiction." Id. at 201. The First Circuit concluded that "FARRA does not expressly

refer to 28 U.S.C. § 2241 or to habeas review and we would not imply an intent to

repeal habeas jurisdiction from silence." I d. at 201.

      The Government argues that Saint Fol"t is distinguishable because it is an

immigration case with no applicability to extradition.        The Court rejects the

distinction and finds no legal, statutory, or policy basis to read the language of




                                           21
§2242(d) with one result for immigration habeas petitioners and another result for

extradition habeas petitioners.       Because FARRA contains no clear statement

removing this Court's habeas jurisdiction, the Court finds that it does not do so.

                     d. REAL ID Act

       Congress passed the REAL ID Act in 2005. It provides:

       Notwithstanding any other provision oflaw (statutory or nonstatutory),
       including section 2241 of Title 28, or any other habeas corpus provision,
       and sections 1361 and 1651 of such title, a petition for review filed with
       an appropriate court of appeals in accordance with this section shall be
       the sole and exclusive means for judicial review of any cause or claim
       under the United Nations Convention Against Torture and Other Forms
       of Cruel, Inhuman, or Degrading Treatment or Punishment, except as
       provided in subsection (e).

8 U.S.C. § 1252(a)(4). The Government argues that this provision removes habeas

jurisdiction over Mr. Aguasvivas' CAT claims. The Court disagrees.

       It is undisputed that Mr. Aguasvivas has no alternative to habeas to obtain

judicial review of his claims so before finding that 8 U.S.C. § 1252(a)(4) removes

habeas jurisdiction, the Court should look for "an alternative interpretation of the

statute [that] is 'fairly possible."' Tn'njdad y Garda, 683 F.3d at 956 (quoting St. C:v1;

533 U.S. at 299-300).    In Tn'njdad y Ga1-da, the Ninth Circuit explained that the

REAL ID Act can be construed as confined to addressing final orders of removal,

without affecting habeas jurisdiction as the surrounding provisions of§ 1252 relate

to immigration orders.     Id. at 956_17 "Given the plausible alternative statutory




      17 The purpose of the REAL ID Act's jurisdiction-stripping provisions was to
"consolidate judicial review of immigration proceedings into one action in the court of
appeals." Id. at 958 (Thomas, J., concurring) (quoting St. Cy1; 533 U.S. at 313).

                                           22
construction," the court found that it could not "conclude that the REAL ID Act

actually repealed the remedy of habeas corpus." I d. (citing St. Cy1; 533 U.S. at 299·

300). Here, considering the Suspension Clause questions that would arise if the

Court construed the provision to divest it of habeas jurisdiction, the Court must find

that the statute does not affect its habeas jurisdiction "to avoid such problems." See

St. C!v1; 533 U.S. at 300. The Court has habeas jurisdiction over Mr. Aguasvivas

Petition.

             3.     Res Judicata

      lVIr. Aguasvivas asserts that the DOS is precluded or estopped under res

judicata from revisiting the BIA's adjudication of the likelihood of torture.      Res

judicata is a principle that "a right, question, or fact distinctly put in issue and

directly determined by a court of competent jurisdiction, as a ground of recovery,

cannot be disputed in a subsequent suit between the same parties or their privies."

S. Pac. R.R. v. United States, 168 U.S. 1, 48·49 (1897). For an issue to be precluded

from reexamination, the First Circuit requires that five elements must be met:

      1. the determination must be over an issue which was actually litigated
      in the first fonun; 2. that determination must result in a valid and final
      judgment; 3. the determination must be essential to the judgment which
      is rendered by, and in, the first forum; 4. the issue before the second
      forum must be same as the one in the first fonun; and 5. the parties in
      the second action must be the same as those in the first,IB




      18 The First Circuit has recognized that those in privity are also bound by res
judicata. NLRB, 836 F.2d at 34·35 (finding privity where the interests of one party
"cannot be disassociated from the interests" of the other).


                                         23
See NLRB v. Donna-Lee Sportswear Co., Inc., 836 F.2d 31, 34 (1st Cir. 1987). The

Court finds that all factors here have been met, res judicata applies, and the BIA's

torture determination cannot be disputed.

       First, the issue was fully and fairly litigated. In immigration court, there were

nine hearings, testimonial and documentary evidence that Mr. Aguasvivas' brother

Francis was killed, extensive documentation of police practices in the Dominican

Republic, and testimony by four victims of DNCD torture. See ECF No. 9·2. The

record supports the conclusion that the Government had the capacity to litigate fully

its position that the police acted in a legitimate law enforcement capacity.

Mr. Aguasvivas appealed the Immigration Judge's denial of his asylum application

and the Govemment opposed it. ECF No. 9·5. In litigating this case, the Govemment

had all the available tools and utilized all opportunities to obtain diplomatic

assurances from the Dominican Republic. Indeed, the Government contacted the

Dominican Republic during the 2015·2016 litigation and submitted documents

obtained from the Dominican Republic in the immigration proceedings. See ECF 9·2

at 4·7, 30·31. Both parties had a full and fair opportunity to litigate the issue.

      Second, a valid and binding judgment found that Mr. Aguasvivas would likely

be tortured in the Dominican Republic. The BIA determined that "[i]n view of the

country conditions evidence in the record and the credible and detailed testimony of

the respondent's witness, ... the respondent has met his burden of demonstrating on

this record that it is mo1·e likely than not that he will be tortured at the instigation

or with the consent or acquiescence of public offiCials in the Dominican Republic."




                                          24
ECF No. 9·5 at 2 (emphasis added). The Government argues that the BIA finding is

not binding on the Secretary of State in this extradition proceeding because

immigration and extradition proceedings are separate and independent proceedings

governed by different legal standards and procedures, relying on Castaneda -Castillo

v. Holde1; 638 F.3d 354, 361 (1st Cir. 2011). The Court rejects the Government's

argument and its reliance on Castaneda-Castillofor two reasons: (1) the First Circuit

in Castaneda-Cast1Jlo was determining whether the court should stay an asylum

proceeding while an extradition proceeding moved forward and cited the

Govemment's own language as dicta, id. at 360; and (2) the standard for an asylum

proceeding bore no weight on the extradition proceeding 19 while here, the standard

in the CAT proceeding· is exactly the same as what the Secretary of State must use in

the extradition determination. See CAT Art. 3, § 1, 22 C.F.R. § 95.l(c). The Court

therefore finds no basis to decide that one arm of the Executive Branch can make a

determination and another arm of the Executive Branch can ignore that

determination when deciding the exact issue.

      Third and fourth, whether torture is "more likely than not" was the central

issue in the BIA's determination, see ECF No. 9-5, and the same one considered and




      19  In Castaneda-Castilla, the First Circuit rejected the govemment's argument
that the court should hold an asylum appeal in abeyance as not to complicate
extradition proceedings and noted that "the argument that adjudicating the asylum
claim would somehow 'complicate' the extradition proceedings would have more legs
if a decision on the former had legally preclusive effect on the latter." Id. at 360. The
court also cited the government's own concession that "'the resolution of even a
common issue in one proceeding is not binding in the other."' Id.

                                           25
decided in the immigration litigation as both agencies implement the same obligation

under the CAT. Compare 8 C.F.R. § 1208.16(c)(4), with 22 C.F.R. § 95.2(b).

       Lastly, Mr. Aguasvivas and the United States appear as the parties in both

cases, so the parties are the same as or in privity with the parties in the immigration

proceeding. 2o

       With all factors satisfied, the Court holds that res judicata bars reexamination

of the BIA's binding resolution that Mr. Aguasvivas is likely to be tortured upon

extradition to the Dominican Republic.21

IV.    CONCLUSION

      The mandate of the Treaty reqmrmg that the Government produce the

document setting forth the charges has not been met, and therefore Mr. Aguasvivas

cannot be extradited under the Treaty.           Moreover, the BIA's finding that

Mr. Aguasvivas is likely to be tortured by the Dominican Republic government if he

is returned to that country prohibits his extradition under CAT and its authorizing

statutes and regulations.

      For the reasons detailed above, it is hereby ORDERED as follows 22 :



      2o It may appear that the Dominican Republic is the party in this action and
was not represented in the immigration proceeding. The United States Attorney's
Manual states that the prosecutor who appears in court "in support of the request for
extradition 0 is representing the United States in fulfilling its obligations under the
extradition treaty." USAM 9·15.700, 1997 WL 1944616 (June 1, 2018).
      21 Because the Court has found that extradition violates the CAT, FARRA, and
implementing regulations and that the BIA finding is binding in the extradition
proceeding, it need not examine the Due Process and Administrative Procedures Act
arguments.
      22 The Court DENIES AS MOOT Mr. Aguasvivas' Motion for Bail. ECF No.
16.


                                           26
          (1) The Extradition Complaint against Cristian Starling Aguasvivas is

              DENIED AND DISMISSED WITH PREJUDICE under both the (a)

              Dominican Republic-American Treaty, DR· U .S ., art. 7 § 3(c), Jan. 12, 2015,

              T.I.A.S. No. 06·1215 and (b) United Nations Convention Against Torture

              and Other Cruel, Inhuman or Degrading Treatment or Punishment, Dec.

              10, 1984, 1465 U.N.T.S. 85;

          (2) The United States Department of State is enjoined from surrendering

              Cristian Starling Aguasvivas to the Dominican Republic or any official of

              the Dominican Republic; and

          (3) The U nitecl States Marshals Service is ordered immediately to release

              Cristian Starling Aguasvivas from custody.




~----IT- IS~ ~~
    John J. McConnell, Jr.
    United States District Judge

    September 18, 2019




                                             27
